Case: 1:19-mj-03192-TMP Doc #: 7 Filed: 08/02/19 1 of 1. PagelD #: 36

 

Defendant.

IN THE UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO AUG -2 2019
EASTERN DIVISION ek gate
UNITED STATES OF AMERICA, ) Case No. 1:19-mj-03192
)
Plaintiff, ) MAGISTRATE JUDGE
) THOMAS M. PARKER
Vv. )
)
ELI TAIEB, ) WAIVER OF PRELIMINARY
) HEARING
)
)

I have been advised by my counsel and by the Court of my right under the Federal Rules of
Criminal Procedure to have a preliminary hearing in the above-captioned matter at which the
government would have to establish that there was probable cause to believe that I committed the
violation with which I have been charged.

I hereby waive my right under the Federal Rules of Crirhinal Procedure to have such a
preliminary hearing and consent that the proceedings may bd bound over to the grand jury.

\\

Défeddeht

 

ee

SRewsp)

Counsel for Defendant

 

    

Thomas M. Parker
United States i

Dated: August 2, 2019
